Citation Nr: 1602314	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  10-13 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970.  The Veteran also served in the reserves from July 1970 to December 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case is currently with the Atlanta, Georgia RO.

In December 2014, the Veteran testified before the undersigned at a Board hearing held via videoconference.  A transcript of that hearing is of record.  In January 2010, the Veteran testified at a hearing before a Decision Review Officer at the Atlanta, Georgia RO.  A transcript of that hearing is of record.

In February 2015, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

The Board notes that in November 2015 the Veteran submitted a notice of disagreement with a rating decision issued earlier that month.  As the RO appears to be working on processing that notice of disagreement, the Board declines to take jurisdiction of those issues at this time.  

In a December 2015 correspondence, the Veteran requested that his representative forward his claims file back to the Board without any further representation.  The representative has done so, without having submitted an informal hearing presentation, pursuant to the Veteran's request.


FINDINGS OF FACT

1.  Although the Veteran served in Korea, he did not serve in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean Demilitarized Zone (DMZ) in an area in which herbicides are known to have been applied.
 
2.  The Veteran was not exposed to herbicides during service.
 
3.  Prostate cancer did not develop during service or in the first year after separation from service, and there is no competent and credible evidence suggesting that prostate cancer is related to the Veteran's military service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159.  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in August 2007.  The claim was last adjudicated in September 2015.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In that regard, the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, Social Security Administration records, hearing testimony and lay statements have been associated with the record.  

Pursuant to the February 2015 Board remand, the Agency of Original Jurisdiction (AOJ) took appropriate steps to verify whether the Veteran's unit during his active service was one of the units that the DoD has determined to have operated in an area in or near the Korean DMZ.  The AOJ requested information regarding the Veteran's possible exposure to herbicides from the United States Army and Joint Services Records Research Center (JSRRC) and Defense Personnel Records Information Retrieval System (DPRIS), and received a substantive response, as discussed further in the Analysis section below.  Specifically, the JSRRC was unable to verify the Veteran's exposure to herbicides.  In August 2015, VA issued a formal finding memorandum which detailed its efforts at verification of the Veteran's alleged herbicide exposure in accordance with the procedures outlined in VA's Adjudication Manual (M21-1).  See M21-1, Part IV, Subpart ii, Chapter 1, Section H, Para. 4.b; M21-1, Part IV, Subpart ii, Chapter 1, Section H, Para. 7.a.

VA also requested the Veteran's complete service personnel records, which were associated with the record, and in March 2015, VA asked the Veteran to submit any additional evidence in support of his claim.  The Board finds that in submitting the request to the JSRRC, in requesting the service personnel records, and in sending the March 2015 correspondence, the AOJ substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  

The Board notes that the Veteran has not been afforded a VA examination concerning his claim of service connection for prostate cancer.  No such examination is required in this case.  The Veteran's claim primarily rests on his assertion that he should be awarded service connection, either presumptive or direct, based on exposure to herbicides.  Under this theory, the outcome turns largely on the locations and dates of his service (establishing his purported exposure to herbicides), rather than on any medical question.  As will be discussed further below, the Board finds that the Veteran has not been exposed to herbicides.  Furthermore, there is no medical or credible lay evidence that suggests the Veteran's prostate cancer may be related to his military service other than as due to the alleged herbicide exposure.  Any conclusory, generalized lay statement alleging a nexus between a current disability and service does not meet the standard to warrant a VA examination.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).  Consequently, VA is under no duty to afford the Veteran an examination.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for malignant tumors, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran contends he was exposed to herbicides when he was attached to the 13th Supply & Services Battalion (13th S&S Bn) in Uijungbu, South Korea.  The Veteran testified that his original orders were for a different unit, but when he arrived at the 13th S&S Bn, his orders were changed to keep him there.  The Veteran testified that despite his military occupational specialty of cook, he was made an assistant driver and tasked with delivering fuel to the units in the 2nd Infantry Division and 7th Infantry Division along the DMZ.  He testified that he saw South Korean soldiers spraying weeds, and that, at times, he stayed overnight at the DMZ.  

The record reflects that the Veteran was diagnosed with prostate cancer in or about the year 2000  Prostate cancer is on the list of diseases for which presumptive service connection can be awarded if the evidence indicates exposure to an herbicide agent.  38 C.F.R. § 3.309(e) (2015).  Exposure to an herbicide agent will be conceded if a veteran served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, to include the waters offshore and if service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(i), (iii).  Additionally, if a veteran served between April 1, 1968 and August 31, 1971 in a unit that, as determined by the DoD, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, the presumption will also apply.  38 C.F.R. § 3.307(a)(6)(iv) (2015).

The DoD has determined that veterans who served with specified military units in Korea near the DMZ between April 1, 1968 and August 31, 1971 were exposed to herbicides.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H, Para. 4.b.  The 13th S&S Bn is not among the listed units.  Where a veteran alleges service along the DMZ outside the specified time period or was assigned to a unit other than one of the specified units, the AOJ is to submit a request to the JSRRC for verification of the veteran's location and military duties in Korea.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H, Para. 7.a.  According to military personnel records, the Veteran served in Korea from May 1960 to July 1970 in a unit that was not on the list.  This appears to be a typographical error as the Veteran was only 11 years old in 1960 and the personnel records indicate he served in Korea for 13 months.  As such, the Board finds that the Veteran's service dates in Korea were from May 1969 to July 1970.  Proper action was undertaken by the AOJ to verify whether the Veteran operated in a unit in or near the Korean DMZ, or whether he was assigned duty in or near the Korean DMZ for presumption of herbicide exposure.  

The JSRRC reviewed the 1969 unit history submitted by the 13th S&S Bn. The history documents that the unit was located at Camp Red Cloud in Uijungbu, Korea.  The history also documents that the 13th S&S Bn was tasked to provide the 7th Infantry Division with Class I (Rations/Subsistence) and Class III (Petroleum, Oil and Lubricants) supply support.  However, the history did not document the use, storage, spraying, or transporting of herbicides or mention or document any specific duties performed by any unit members along the DMZ.  As such, the Veteran's claim for exposure to herbicide agents was not able to be verified by the JSRRC.

A Unit History Annual Supplement of the Company C 13th Supply and Service Battalion is of record.  The document notes that during calendar year 1969, the mission of Company C was to requisition, receive, store, issue and distribute certain supplies, and to provide Class I and III supply support to the 7th U.S. Infantry Division on a "through-put" basis.

The Veteran submitted maps from an unknown source showing that the 13th S&S Bn at Camp Red Cloud was approximately18 miles from the DMZ.  The map shows the 7th Infantry Division was approximately 3 miles from the DMZ.  

Based on a review of the evidence, the Board finds that, service connection for prostate cancer is not warranted.  The 13th S&S Bn is not one of the units listed in the Manual for which the DoD has determined exposure to herbicides is conceded.  Moreover, the JSRRC information precludes a determination by the DoD that the 13th S&S operated in or near the DMZ.  See 38 C.F.R. § 3.307(a)(6)(iv).  Accordingly, exposure to herbicides would have to be established on a facts found basis.

In this regard, the Veteran testified that he delivered fuel to the 2nd and 7th Infantry Divisions, that he spent the night at the DMZ, and that he saw personnel spraying herbicides.  These allegations are too general to be of much probative value.  Even if the Veteran was found credible in recollecting that he was at the DMZ, there would be insufficient evidence to allow the Board to reach the conclusion that herbicides were used in the area in which he stayed.    

Although the Veteran argues that he was serving divisions that receive the benefit of the presumption of herbicide exposure, namely the 2nd Infantry Division and the 7th Infantry Division, the Board notes that only certain units of those divisions are entitled to the presumption.  The regulations require that the unit have operated in an area of the DMZ in which herbicides are known to have been applied.  See 38 C.F.R. § 3.307(a)(6)(iv).  This implies that herbicides were not known to be applied along the entire DMZ.  The Veteran has not identified specific areas along the DMZ where he visited, and the Board finds that his contentions are reduced in probative weight due to the lapse of approximately forty years since the events.

Furthermore, official unit history contradicts the Veteran's contention that he visited the 2nd Infantry Division.  The history supports only that the 13th S&S Bn supported the 7th Infantry Division.  Even if the Veteran's contentions that he drove a fuel truck to forward locations were found to be credible, they would be so only to the extent that he visited the 7th Infantry Division.  According to the map, the 7th Infantry Division was within a mile or two of the DMZ.  However, the Board has no information as to the source of the map and therefore the authenticity and accuracy of the information contained in it are of little probative value.  Moreover, the Board finds the official government records detailing the unit's history, and identifying only certain units within the 7th Infantry Division as having operated near the DMZ in areas where herbicide use was known, to be the most probative evidence of record in determining whether it was consistent with the Veteran's claimed duties to have him travel near the DMZ such that herbicide exposure was possible compared to the vague and generalized assertion that the Veteran visited the DMZ, the 2nd and 7th Infantry Divisions, and forward locations.  The probative evidence of record, to include the JSRRC findings and service personnel records, show no history of the Veteran or the Veteran's specific unit performing any activities along the DMZ during the relevant period of the Veteran's service.

The Veteran also argues that he spent time with Republic of Korea (ROK) personnel who were involved in front-line defense of the DMZ and who were directly involved in spraying the herbicides at the DMZ.  The Veteran seems to be arguing that he was exposed to herbicides second-hand from the ROK personnel.  In that regard the Veteran has not submitted any evidence showing that Camp Red Cloud was close enough in proximity to the DMZ area where herbicide agents may have carried or blown over to Camp Red Cloud.  Nor has he submitted any evidence showing that he was exposed to herbicides through contact with others who had been exposed to herbicides.  Likewise, he is not credible to testify on a complex matter such as how he could be exposed to a chemical sprayed 15 to 20 miles away or how a chemical would transfer from one person to another after initial contamination.  Such an opinion would presumably require knowledge of wind speeds at the time, chemical properties relevant to determining its spread, and other information outside the knowledge of a lay person.  Moreover, his assertion that he saw individuals spraying herbicides is not competent evidence as to what actually was sprayed and whether or not it contained the chemicals giving rise to the herbicide regulations.

Accordingly, the Veteran is not presumed exposed to herbicides during his service in Korea and the preponderance of the evidence is against a finding that he was actually exposed to herbicides during his service.  Based on the foregoing, service connection for prostate cancer on a presumptive basis (related to herbicide exposure) is not warranted.

With respect to service connection on a basis other than as due to herbicide exposure, the Veteran does not claim, and the evidence does not otherwise suggest, that prostate cancer began during service or within one year of service discharge.  The Veteran's service treatment records include no complaints of, treatment for, or diagnoses of prostate cancer in service, nor do they show that there were any manifestations of the disease process beginning in service.  The post-service medical reports do not document any prostate cancer findings within the one year presumptive period following separation from service in 1970.  Moreover, the separation examination shows a normal clinical evaluation relating to the prostate.  Additionally, subsequent reserve service medical records show the Veteran denied tumors or cancer.

Finally, the Veteran has not submitted any medical evidence relating prostate cancer to service.  Although lay persons are competent to provide opinions on some medical issues, the specific disability in this case, prostate cancer, falls outside the realm of common knowledge or observations of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Therefore, in this instance, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical questions, such as a link between his prostate cancer and his service.  Additionally, he does not contend that a medical professional told him that prostate cancer manifested during service, and there is nothing in the record showing that a medical professional found the Veteran's in-service medical history supports a later diagnosis of cancer.  Thus, his statements regarding any such causal or etiological link are not competent.

The March 2014 opinion of the Veteran's doctor that prostate cancer may be due to herbicide exposure is of little probative value.  The opinion relies upon the premise that the Veteran was exposed to herbicides in service.  This fact was presented by the Veteran alone.  As the Board herein finds the Veteran was not exposed to herbicides, the opinion is based upon an inaccurate factual premise.

In summary, the Veteran's service treatment records do not show prostate cancer in service.  The Veteran did not receive treatment for or a diagnosis of prostate cancer until 2000, about 30 years after service.  No medical professional has attributed the Veteran's prostate cancer to his military service, nor is the Veteran competent to assert such a link.  Based on the foregoing, service connection on a direct basis is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for prostate cancer and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for prostate cancer, including as due to exposure to herbicides, is denied.



____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


